                                                                                                                                                      Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 1 of 7




                                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                                                             DISTRICT OF CONNECTICUT

                                                                                                                                           ***********************************************
                                                                                                                                           STACIE RIVARD-PEDIGO                              *       Case No.: 3:17-cv-00568(KAD)
                                                                                                                                                                          Plaintiff,         *

                                                                                                                                           v.                                                *
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                                                                             *
                                                                                                                                           OKEMO LIMITED LIABILITY COMPANY                   *
FAXON LAW GROUP, LLC




                                                                                                                                           D/B/A OKEMO MOUNTAIN RESORT                       *
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                                                 Defendant.                  *       May 15, 2019


                                                                                                                                                        PLAINTIFF’S SUPPLEMENTAL REQUESTS TO CHARGE THE JURY

                                                                                                                                                  Plaintiff submits further Requests to Charge the jury as follows: 1

                                                                                                                                                1. RESPONDEAT SUPERIOR/SCOPE OF EMPLOYMENT




                                                                                                                                                  1   The law of Vermont and Connecticut appears to be virtually identical on the issues of
                                                                                                                                           respondeat superior and agency, with both adopting the Restatement 2d and 3d of Agency,
                                                                                                                                           thus the plaintiff augments the Vermont charges with Connecticut law where there is a paucity
                                                                                                                                           of the former on a particular charge. See, e.g., Brueckner v. Norwich University, 730 A.2d
                                                                                                                                           1086, 1091 (Vt. 1999) (citing Connecticut Authority Belanger v. Village Pub I, Inc., 26
                                                                                                                                           Conn. App. 509 (1992)). Moreover, under choice of law principles, where there is a false
                                                                                                                                           conflict (meaning the law of the forum and the law of the foreign jurisdiction are the same) the
                                                                                                                                           forum law is applied. Phillips Petroleum v. Shutts, 472 U.S. 797, 816 (1985) ("We must first
                                                                                                                                           determine whether [forum] law conflicts in any material way with any other law which could
                                                                                                                                           apply. There can be no injury in applying [forum] law if it is not in conflict with that of any other
                                                                                                                                           jurisdiction connected to this suit.").




                                                                                                                                                                                             1
                                                                                                                                               Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 2 of 7




                                                                                                                                           Okemo is responsible for injuries negligently inflicted by Curtis Ficklin acting within the

                                                                                                                                           scope of employment. An employee acts within the scope of employment in two

                                                                                                                                           separate circumstances: 1. when performing work assigned by the employer or, 2.

                                                                                                                                           engaging in a course of conduct subject to the employer’s control or right to control,

                                                                                                                                           whether or not exercised by the employer. An employee is an agent whose employer
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                           controls or has the right to control the manner and means of the individual’s work. The
FAXON LAW GROUP, LLC




                                                                                                                                           fact that the work is performed gratuitously or for free does not relieve the employer of
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                           liability.

                                                                                                                                           Restatement 3d of Agency § 7.07 (Employee acting within the scope of

                                                                                                                                           employment).

                                                                                                                                           An act, although forbidden, or done in a forbidden manner, may be within the scope of

                                                                                                                                           employment.

                                                                                                                                           Restatement 2d of Agency § 230 (Forbidden Acts).

                                                                                                                                           An employee is within the scope of employment and the employer is responsible for the

                                                                                                                                           actions of the employee in circumstances that are beyond the scope of specific

                                                                                                                                           authorization of the employer. In particular, an employee is authorized to do anything

                                                                                                                                           which is reasonably regarded as incidental to the work specifically directed or which is

                                                                                                                                           usually done in connection with such work. The scope of employment includes not only




                                                                                                                                                                                     2
                                                                                                                                              Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 3 of 7




                                                                                                                                           such acts but also other acts which, as between the employer and employee, the

                                                                                                                                           employee is expressly prohibited from doing.

                                                                                                                                           Under the doctrine of respondeat superior, the acts of the employee are within the

                                                                                                                                           scope of employment, even where the employee fails to follow the employer’s orders if

                                                                                                                                           the employee acts with the apparent authority in further of the employer’s business.
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                           It makes no difference that the employer did not know of the improper act, or
FAXON LAW GROUP, LLC




                                                                                                                                           disapproved it, or even forbade it, provided the employee was acting at the time for the
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                           employer and within the scope of the business entrusted to him.

                                                                                                                                           Restatement 2d of Agency § 229, comment a (Kind of Conduct within scope of

                                                                                                                                           employment); Brueckner v. Norwich University, 730 A.2d 1086, 1091 (Vt. 1999)

                                                                                                                                           (citing Connecticut Authority Belanger v. Village Pub I, Inc., 26 Conn. App. 509

                                                                                                                                           (1992); Ploof v. Putnam, 75 A. 277, 278 (Vt. 1910).

                                                                                                                                           An employer is liable for the actions of the employee, if he is significantly aided in

                                                                                                                                           accomplishing the injury by the existence of his employer/employee relationship, even if

                                                                                                                                           the actions of the employee occur outside the employment relationship. Therefore, if

                                                                                                                                           you find that the power and authority bestowed by the employment relationship gave

                                                                                                                                           Mr. Ficklin a particular right or authority that is not exercised or available to the general




                                                                                                                                                                                      3
                                                                                                                                                      Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 4 of 7




                                                                                                                                                  public, you can find Okemo liable for Ficklin’s actions even if they are outside the strict

                                                                                                                                                  scope of employment.

                                                                                                                                                  Restatement 2d of Agency § 219; Jenkins v. Miller, 2017 U.S. Dist. LEXIS 160793,

                                                                                                                                                  at *73 (D.Vt. Sept. 29, 2017).

                                                                                                                                              2. AGENCY
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                                  If you find that Okemo had the general right to control the actions of Curtis Ficklin you
FAXON LAW GROUP, LLC




                                                                                                                                           may find that the relationship of principal and agent exists, even though the right to control may
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                           not have been exercised. In other words, it is Okemo’s right or power to control Curtis Ficklin

                                                                                                                                           that matters, not necessarily whether the right or power was actually exercised by Okemo.

                                                                                                                                           Agents may be vested with considerable discretion and independence in how they perform

                                                                                                                                           work for the principal's benefit, yet still be deemed subject to the principal's general right to

                                                                                                                                           control.

                                                                                                                                                  Further, the labels used by the parties in referring to their relationship are not

                                                                                                                                           determinative; rather, you must look to their agreement or understanding in reaching your

                                                                                                                                           decision regarding agency. The existence of an agency relationship may be demonstrated

                                                                                                                                           from the circumstances of the particular situation, or the conduct of the parties. Formality is

                                                                                                                                           not essential to the creation of the relationship, which can arise by verbal agreement or be

                                                                                                                                           implied from the circumstances, and can arise from a single transaction.




                                                                                                                                                                                             4
                                                                                                                                                     Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 5 of 7




                                                                                                                                                 Finally, it is not required that Curtis Ficklin be working “on duty” as a lift operator when

                                                                                                                                           the collision occurred if you find that the elements of agency are met.

                                                                                                                                                 Estate of Kuhling v. Glaze, 2018 VT 75 (2018); Kimco Leasing Co. v. Lake Hortonia

                                                                                                                                           Properties, 161 Vt. 425 (1993); Bills v. Wardsboro Sch. Dist., 150 Vt. 541 (1988).

                                                                                                                                              3. LIMITING INSTRUCTION – RFID CARD
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                              The defendant offered into evidence the RFID card that contained the ticket the plaintiff
FAXON LAW GROUP, LLC




                                                                                                                                              purchased. The language on that card cannot be used to determine the issue of obvious
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                              and necessary inherent risk which is to be decided solely on the instruction I give you on

                                                                                                                                              the law related to that subject. In particular, if you find Curtis Ficklin skied negligently, as I

                                                                                                                                              discuss below, you cannot find that the collision was an obvious and necessary inherent

                                                                                                                                              risk of the sport.

                                                                                                                                              4. 12 V.S.A. § 1037

                                                                                                                                              While the plaintiff disagrees and objects to this issue even being charged to the jury under

                                                                                                                                              the circumstances of this case involving a crash between a high speed skier and a nearly

                                                                                                                                              stationary skier in a slow zone, the plaintiff offers the following request to charge without

                                                                                                                                              waiving the previous objection. The formulation of the law in the Taylor v. Stratton case

                                                                                                                                              seems to coincide best with the controlling Second Circuit case of Gambardella that

                                                                                                                                              contains an approved charge. Additionally, based on subsequent controlling caselaw from




                                                                                                                                                                                             5
                                                                                                                                                  Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 6 of 7




                                                                                                                                           the Vermont Supreme Court in Dalury v. SKI Ltd., 670 A.2d 795, 800 (Vt. 1995), the

                                                                                                                                           following charge should be given directly from the text of that case:



                                                                                                                                           A ski area’s own negligence is neither an inherent risk nor an obvious and necessary one in

                                                                                                                                           the sport of skiing. As a result, if you find that Curtis Ficklin skied negligently at the time of
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                           the collision with the plaintiff you cannot find that the collision was an obvious and
FAXON LAW GROUP, LLC




                                                                                                                                           necessary inherent risk of skiing.
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                                                                       THE PLAINTIFF,


                                                                                                                                                                                   BY:_ Brittany S. Cates (CT27106)__
                                                                                                                                                                                      Brittany S. Cates (CT27106)
                                                                                                                                                                                      FAXON LAW GROUP, LLC
                                                                                                                                                                                      59 ELM STREET
                                                                                                                                                                                      NEW HAVEN, CT. 06510
                                                                                                                                                                                      TEL. (203)624-9500
                                                                                                                                                                                      FAX. (203)624-9200
                                                                                                                                                                                      JURIS NO. 421593
                                                                                                                                                                                      bcates@faxonlawgroup.com




                                                                                                                                                                                          6
                                                                                                                                                     Case 3:17-cv-00568-KAD Document 99 Filed 05/15/19 Page 7 of 7




                                                                                                                                                                           CERTIFICATION OF SERVICE

                                                                                                                                           I hereby certify that, on May 15, 2019 the foregoing was filed electronically and served by mail
                                                                                                                                           on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
                                                                                                                                           parties by operation of the Court’s electronic filing system or by mail to anyone unable to
                                                                                                                                           accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
                                                                                                                                           filing through the Court’s CM/ECF System.


                                                                                                                                                                                     By/s/Brittany S. Cates __
                                                              T E L. (203) 624-9500 - FACSI M I LE (203) 624-9100 - JU RI S N O . 421593




                                                                                                                                                                                          Brittany S. Cates
FAXON LAW GROUP, LLC
                       59 ELM STREET - NEW HAVEN , CT 06510




                                                                                                                                                                                           7
